Citation Nr: 1133372	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for degenerative joint disease, left knee, status post left knee replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision rendered by the Philadelphia, Pennsylvania Regional Office of the Department of Veterans Affairs (VA).  The Veteran's claims file was transferred to the Denver, Colorado Regional Office (RO) in February 2008.

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for a higher evaluation to his rating of 30 percent for his service-connected degenerative joint disease, left knee, status post left knee replacement.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Service connection for residuals, meniscectomy, left knee with arthritis was granted to the Veteran in September 1976 and he was assigned a noncompensable rating.  By rating decision dated April 1984, the Veteran's evaluation was increased to 10 percent and then increased to 20 percent by another rating decision in May 1985.  The Veteran's evaluation was then decreased to 10 percent by an August 1987 rating decision.

In September 2004, the Veteran filed a claim for increase of his 10 percent evaluation, and following a January 2005 VA examination, the Veteran was diagnosed with degenerative joint disease, left knee, status post meniscectomy with instability.  By rating decision dated March 2005, the RO continued the Veteran's rating of 10 percent.

In April 2005, the Veteran underwent a left total knee arthroplasty, and as such, the Veteran requested a temporary 100 percent rating in November 2006.  By rating decision dated February 2007, the Seattle, Washington Regional Office denied the Veteran's request for a temporary 100 percent rating, holding that he was not entitled to such a rating because he filed his claim more than a year after the surgery.  However, the minimum evaluation of 30 percent was granted to the Veteran pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 on account of the fact that he underwent a total replacement of his left knee.

The Veteran participated in a VA examination in November 2007.  The Veteran reported he was satisfied with the results of his left knee replacement; however, all of his pre-operative symptoms had not been relieved by the surgery, which included pain, popping and grinding of the left knee.  The Veteran reported that the frequency of these symptoms was intermittent and the severity of these symptoms was mild to moderate with a variable duration.  It was further noted that these symptoms occurred on a more regular basis without flare-ups.

The VA examiner noted that the Veteran's activities of daily living were unimpaired by his left knee disability insofar as he can dress, undress, eat, write and drive a vehicle without interference.  It was also noted that the Veteran can stand for an hour, walk up to two miles, sit for 35 to 45 minutes without knee pain or popping and can lift up to 10 pounds with his legs.  The examiner indicated the Veteran had some difficulty going up and down stairs.

Upon examination, the Veteran's left knee medial and lateral joint lines were noted to be non-tender and the medial collateral and lateral collateral ligaments were noted to be stable to valgus and varus stress.  No swelling in the left knee was noted.  It was further noted that the Veteran experienced mildly increased pain with repetitive resistive extension but no increased pain with repetitive resistive flexion and demonstrated five by five resistive strength.  There was no easy fatigability noted to repetitive joint testing times three in extension and flexion.  The Veteran's gait was antalgic whereby he favored his right side more than his left side.  X-rays taken of the Veteran's left knee revealed an uncomplicated appearance of left total knee arthroplasty.

Pursuant to the history supplied by the Veteran in addition to the physical examination and x-ray results, the VA examiner concluded that the Veteran's left knee, status post-prosthetic replacement, was functionally good with mild residual symptoms.

Relying on the November 2007 examination report, the Philadelphia, Pennsylvania Regional Office, in a January 2008 rating decision, continued the Veteran's 30 percent evaluation for his degenerative joint disease, left knee, status post left knee replacement.

In his January 2008 Notice of Disagreement, the Veteran asserted that some of the findings in the November 2007 examination report were inaccurate.  More specifically, the Veteran indicated that his activities of daily living were impaired by his left knee disability, that flare-ups of pain and swelling were consistently experienced, that pain and discomfort was present at the lateral bone and medial joint areas, that his joint strength was at most four out of five and that there was consistent fatigability and occasional weakness during repeated activity or walking.  Furthermore, during the April 2011 Travel Board hearing, the Veteran testified that his left knee disability is worsening and he submitted private medical records revealing he has been receiving pain injections in his left knee as recently as October 2010.

Based on the foregoing evidence of record, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available medical evidence of record is inadequate for rating purposes.  38 C.F.R. § 3.326(a) (2010).  The November 2007 VA examination report shows that the Veteran's left knee, status post prosthetic replacement, was functionally good with mild residual symptoms.  However, the Veteran's January 2008 Notice of Disagreement and April 2011 Travel Board hearing testimony and private medical evidence reveal that the Veteran's left knee disability was worse than initially reported in November 2007 and his left knee disability is getting worse.  Because of the disparity that exists between the November 2007 VA examination report's findings and the testimony and evidence later submitted by the Veteran, a new examination must be ordered to properly measure the extent to which the Veteran's left knee disability has worsened.

The Veteran is hereby notified that it is his responsibility to report for the VA examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his left knee disability.  All necessary studies and tests are to be accomplished.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner in conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current left knee disability.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. Once the above action has been completed, the claim for increase should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


